            Case 3:19-cv-01957-SB        Document 5     Filed 12/18/19    Page 1 of 6




Ronald-Kenneth: Strasser AR WP                                    Not an Attorney
Non-Resident Alien                                                Not Pro Se
c/o 8800 Southeast 80 Avenue                                      Not Representing Myself
non-domestic                                                      Demand Fee Waiver
Portland
Oregon Republic
Multnomah, County
Zip Exempt

                            In the United States District Court
                                 for the District of Oregon
                            ( 1000 SW 3rd Ave #740, Portland, OR 97204)

Keith Dieringer,                                    )
                                                    )      Case No. 3-19-cv-01957
               Plaintiff,                           )      (Federal)
                                                    )
       V.                                           )
                                                    )
RONALD K STRASSER,                                  )      NOTICE AND
                                                    )      DEMAND FOR MORE TIME
               Defendant,                           )           AND
                                                    )      INCOMPLETE OBJECTION TO
Ronald-Kenneth: Strasser,                           )      MAGISTRATE'S FINDINGS AND
                                                    )      RECOMMENDATION
               Claimant.                            )      DATED 12/5/2019


       May I raise the issue of whether STACIE F. BECKERMAN is properly in office?

       May I have more time 30 days, until 1/4/2020, on this fust demand for more time, for

legal research, because I have been deprived of legal education by an anti-freedom school system

that intends to keep us ignorant of the law and dependent on expensive attorneys?

       May I have more time 30 days, until 1/4/2020, on this fust demand for more time, for

discovery, so that I may obtain copies of all relevant "Requisite Filings" and "Acceptance

Filings" and evidence of Federal bank loans on the house in question and evidence of Federal

funding of the road in question and evidence of a Federal takeover of Oregon connected to the

Civil War and/or the Great Depression and/or the Oregon Constitutional Amendments of 1910




Notice and Demand for Time and Incomplete Objection to FINDINGS AND
          Case 3:19-cv-01957-SB           Document 5     Filed 12/18/19     Page 2 of 6




(thus making the modem "State of Oregon," including its Legislature and its ORS, Federal) and

other materials to prove Federal jurisdiction?

       Only if I may not have more time, may I submit the following incomplete Objection out

of an abundance of caution?

                                       Incomplete Objection

       May I object to the FINDINGS AND RECOMMENDATION, dated 12/5/2019, signed by

STACIE F. BECKERMAN as "Magistrate Judge," on the following grounds?

       May I ask that STACIE F. BECKERMAN review this document, together with any and

all attached materials, and re-consider that decision, before bothering the Judge?

Federal Question

       May I direct your attention to this case: ' [A] suit arises under the Constitution and laws of

the United States only when the plaintiff's statement of his own cause of action shows that it is

based upon those laws or that Constitution. "' Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 6

(2003) (jurisdiction upheld) (quoting Louisville & Nashville R. Co. v. Mottley. 211 U.S. 149,

152 (1908) (jurisdiction lacking)) ?

       May I point out that Louisville says: "a suit arises under the Constitution and laws of the

United States only when the plaintiffs statement of his own cause of action shows that it is based

upon those laws or that Constitution" ?

       May I point out that the "plaintiff's statement of his own cause of action" includes the

caption at the top, namely "IN THE CIRCUIT COURT OF THE STATE OF OREGON FOR

TIIE COUNTY OF MULTNOMAH"?

       May I point out that "STATE OF OREGON" is a Federal entity, a political subdivision of

the District of Columbia?




Notice and Demand for Time and Incomplete Objection to FINDINGS AND
          Case 3:19-cv-01957-SB         Document 5      Filed 12/18/19     Page 3 of 6




       May I point out that the "plaintiffs statement of his own cause of action" names as

"Defendant" the Federal all-capitals Ens Legis "RONALD KENNETH STRASSER"?

       May I point out that the "plaintiffs statement of his own cause of action" includes the

address "9915 SE Foster Rd., Rm. B, Portland, OR 97266" ?

       May I point out that it is common knowledge that "OR" is not the de jure Union state at

large, named Oregon, which was created under common law by the Oregon Constitution dated

1857, but rather "OR" is a Federal Region which is administered under some variety of

Emergency Rule or Martial Law?

       May I point out that a free white flesh-and-blood living soul, who has not consented to

Emergency Rule or Martial Law, is subject only to common law, to be administered through a

"court of record having common law jurisdiction and a clerk and seal" ?

       May I point out that the "plaintiffs statement of his own cause of action" includes "ORS

90.396" and "ORS 90.403" and "ORS 90.394" and "ORS 90.255" and "ORS 105.137 (3)"?

       May I point out that ORS Chapter 90 and Chapter 105 were passed using power which

came from Congress?

       May I point out that the "plaintiffs statement of his own cause of action" demands "court

costs, disbursements and attorney fees" which cannot be paid in Dollars (because Roosevelt

robbed us of all our lawful money) but only discharged in Federal Reserve Notes?

       May I point out that the "plaintiffs statement of his own cause of action" is inherently in

a Federal military venue under a Federal martial-law jurisdiction?

       May I draw your attention to the following sources, which (in part) demonstrate Federal

jurisdiction: USDOJ Manual section 664; 18 U.S.C. § 7, Section 7(3); Adams v. United States,

319 U.S. 312 (1943); Collins v. Yosemite Park Co., 304 U.S . 518, 529-30 (1938); Fort




Notice and Demand for Time and Incomplete Objection to FINDINGS AND
            Case 3:19-cv-01957-SB       Document 5       Filed 12/18/19     Page 4 of 6




Leavenworth R.R. Co. v. Lowe, 114 U.S. 525, 526-27, 528, 538, 539 (1885); H.R. Rep. No.

1623, 76th Cong., 3d Sess. 1 (1940); James v. Dravo Contracting Co., 302 U.S. 134, 141-43

(1937); Kohl v. United States, 91 U.S. 367, 371 , 372 (1976); Markham v. United States, 215 F.2d

56 (4th Cir.), cert. denied, 348 U.S. 939 (1954); Mason Co. v. Tax Commission, 302 U.S . 97,

97-197 ( 193 7); S. Rep. No. 1788, 76th Cong., 3d Sess. 1 (1940); Surplus Trading Co. v. Cook,

281 U.S. 647, 650-56 (1930); United States v. Heard, 270 F. Supp. 198, 200 (W.D. Mo. 1967);

United States v. Johnson, 994 F.2d 980, 984-86 (2d Cir. 1993); the 17th Clause of Article I, Sec.

8 of the Constitution; the 2nd Clause of Article VI of the Constitution; the Act of February 1,

1940, codified at 40 U.S.C. § 255; the Buck Act; 4 U.S.C. § 1 l0(d), (e), § 105; H.J.R 192; the

Lieber Code; the founding documents of the Civil War, which is not over; Springfield v. Kenny,

(1951 App.) 104 NE2d. 65; Wheeling Steel Corp. v. Fox, 298 U.S. 193, 80 L.Ed. 1143, 56 S.Ct.

773 ; Howard v. Commissioners of Sinking Fund, 344 U.S. 624, 626, 73 S.Ct. 465, 467 (1953),

Internal Revenue Manual and IRS Publication 1212 (which shows that every case is a Federal

tax case)?

       May I point out that "plaintiff's statement of his own cause of action" includes the

question of who has jurisdiction, and that "Whether or not the United States has jurisdiction is a

Federal question. See Mason Co. v. Tax Commission, 302 U.S. at 197"?

Diversity

       May I point that the FINDINGS AND RECOMMENDATION states: "Removal may also

be based on diversity jurisdiction, if the parties have diverse citizenship and the amount in

controversy exceeds $75,000. See 28 U.S.C. § 1332(a)." ?

       May I point out that 28 U.S.C. 1332(a) states:




Notice and Demand for Time and Incomplete Objection to FINDINGS AND
          Case 3:19-cv-01957-SB            Document 5       Filed 12/18/19   Page 5 of 6




                (a) The district courts shall have original jurisdiction of all civil actions
        where the matter in controversy exceeds the sum or value of $75,000, exclusive of
        interest and costs, and is between-
                 (2) citizens of a State and citizens or subjects of a foreign state, except
        that the district courts shall not have original jurisdiction under this subsection of
        an action between citizens of a State and citizens or subjects of a foreign state
        who are lawfully admitted for permanent residence in the United States and are
        domiciled in the same State;

        May I point out that "citizens of a State" uses a capital S, whereas "citizens or subjects of

a foreign state" uses a small s?

        May I point out that I am not a citizen of any State?

        May I point out that I am subject to the state of nature?

        May I point out that the state of nature is foreign to the modem Federal "State of

Oregon," and foreign to the Federal administrative entity "OR", and foreign to the original "de

jure" Sovereign Union State at Large "Oregon" (which in turn are all foreign to each other), and

foreign to the legal system which deals only with artificial fictions?



        May I point out that this Notice shall in no way be construed as a motion, nor as a request

for permission, and that this matter is hereby "adjourned" and that I do hereby declare as a living

soul that I am Sui Juris and demand that "Pro Se" not be applied to the record, as I am not

representing Pro Se?



        In pursuance of 28 USC 1746, may I hereby declare under penalty of perjury under the

laws of the United States that the foregoing is true and correct, and executed on December 16,

2019?



        By:                                 :Strasser. Sui Juris             December 16, 2019
              :/s/ ... V.C. Ronald-kenneth:Strasser;-Sui Juris




Notice and Demand for Time and Incomplete Objection to FINDINGS AND
          Case 3:19-cv-01957-SB          Document 5       Filed 12/18/19   Page 6 of 6




                                           Certificate of Service

       May I certify that on the date written below I served a true copy of the foregoing

NOTICE AND DEMAND FOR MORE TIME AND INCOMPLETE OBJECTION TO

MAGISTRATE'S FINDINGS AND RECOMMENDATION DATED 12/5/2019 on the

following parties by fax, email and U.S. mail?

       Frank Wall
       4411 NE Tillamook Street
       Portland, OR 97213
       Fax: 503.223.0903
       Email: fWall@ipns.com


       By:      :Isl .. VC. Ronald-kenneth:Strasser, Sui Juris             December 16, 2019
             :/s/ ... V.C. Ronald-kenneth:Strasser, Sui Juris




Notice and Demand for Time and Incomplete Objection to FINDINGS AND
